UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21824 Mount Vernon Securities Lending Trust (Exact name of registrant as specified in charter) 800 Nicollet Mall, Minneapolis, MN 55402 (Address of principal executive offices) (Zip code) Brett L. Agnew, Assistant Secretary 800 Nicollet Mall, BC-MN-H05F Minneapolis, MN 55402 (Name and address of agent for service) (612) 303-7557 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:June 30, 2007 2007 Semiannual Report MOUNT VERNON SECURITIES LENDING TRUST TABLE OF CONTENTS Holdings Summaries 1 Expense Examples 2 Schedule of Investments 3 Statements of Assets and Liabilities 8 Statements of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Notice to Shareholders 16 NOT FDIC INSURED NO BANK GUARANTEE MAY LOSE VALUE MOUNT VERNON SECURITIES LENDING TRUSTSemiannual Report 2007 Holdings Summaries Prime Portfolio Portfolio Allocation as of June 30, 2007 1(% of net assets) Commercial Paper 39.1 % Repurchase Agreements 37.0 Structured Notes 9.1 Extendible Floating Rate Corporate Notes 7.9 Floating Rate Corporate Notes 3.9 Floating Rate Funding Agreements 1.2 Certificate of Deposit 1.1 Money Market Fund 0.8 Other Assets and Liabilities, Net 2 (0.1) 100.0 % Short-Term Bond Portfolio Portfolio Allocation as of June 30, 2007 1(% of net assets) Commercial Paper 33.2 % Repurchase Agreements 22.6 Floating Rate Corporate Notes 16.2 Extendible Floating Rate Corporate Notes 12.1 Structured Notes 8.7 Certificate of Deposit 1.9 Collateralized Mortgage Obligation 1.4 Floating Rate Funding Agreements 1.3 Structured Investment Vehicle 1.3 Money Market Fund 1.3 Other Assets and Liabilities, Net 2 (0.0) 100.0 % 1 Portfolio allocations are subject to change and are not recommendations to buy or sell any security. 2 Investments in securities typically comprise substantially all of the portfolio’s net assets. Other assets and liabilities include receivables for items such as income earned but not yet received and payables for items such as fund expenses incurred but not yet paid. MOUNT VERNON SECURITIES LENDING TRUSTSemiannual Report 2007 1 Expense Examples As a shareholder of Prime Portfolio or Short-Term Bond Portfolio (each a "portfolio" and collectively, the “portfolios”), you incur ongoing costs, including administration fees and other portfolio expenses.The examples below are intended to help you understand your ongoing costs (in dollars) of investing in the portfolios and to compare these costs with the ongoing costs of investing in other mutual funds.The examples are based on an investment of $1,000 invested in a portfolio at the beginning of the period and held for the entire period from January 1, 2007 to June 30, 2007. Actual Expenses For each portfolio, two lines are presented in a table below. The first line provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested in the particular portfolio, to estimate the expenses that you paid over the period.Simply divide your account value in the portfolio by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period" for your portfolio to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each portfolio, the second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the respective portfolio's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the portfolio's actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the portfolio and other funds.To do so, compare the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. Prime Portfolio Beginning Account Ending Account Expenses Paid During Value (1/01/2007) Value (6/30/2007) Period 1 (1/01/2007 to 6/30/2007) Actual 2 $1,000.00 $1,026.50 $0.10 Hypothetical (5% return before expenses) $1,000.00 $1,024.70 $0.10 1 Expenses are equal to the portfolio's annualized expense ratio for the six-month period of 0.02%, multiplied by the average account value over the period, multiplied by the number of days in the period/365 (to reflect the six-month period). 2 Based on the actual return for the six-month period ended June 30, 2007 of 2.65%. Short-Term Bond Portfolio Beginning Account Ending Account Expenses Paid During Value (1/01/2007) Value (6/30/2007) Period 3 (1/01/2007 to 6/30/2007) Actual 4 $1,000.00 $1,026.60 $0.10 Hypothetical (5% return before expenses) $1,000.00 $1,024.70 $0.10 3 Expenses are equal to the portfolio's annualized expense ratio for the six-month period of 0.02%, multiplied by the average account value over the period, multiplied by the number of days in the period/365 (to reflect the six-month period). 4 Based on the actual return for the six-month period ended June 30, 2007 of 2.66%. MOUNT VERNON SECURITIES LENDING TRUSTSemiannual Report 2007 2 Schedule ofInvestmentsJune 30, 2007(unaudited),all dollars and shares are rounded to thousands (000) Prime Portfolio DESCRIPTION PAR VALUE Commercial Paper – 39.1% Asset-Backed (a) – 15.8% Antalis Funding 5.390%, 07/09/2007 $120,000 $119,856 Chesham Finance 5.400%, 07/02/2007 688,500 688,397 Concord Minutemen Capital 5.310%, 07/03/2007 56,000 56,000 5.310%, 07/05/2007 50,000 50,000 5.310%, 07/05/2007 55,000 55,000 5.310%, 07/06/2007 36,000 36,000 5.310%, 07/06/2007 22,000 22,000 5.310%, 07/09/2007 159,000 159,000 5.320%, 07/12/2007 145,000 145,000 5.320%, 07/13/2007 57,000 57,000 5.320%, 07/13/2007 24,000 24,000 Fenway Funding 5.500%, 07/02/2007 192,500 192,471 5.310%, 07/11/2007 84,000 83,876 Laguna 5.300%, 07/02/2007 50,000 49,993 5.310%, 07/05/2007 31,000 30,982 5.310%, 07/09/2007 60,000 59,929 5.380%, 07/16/2007 52,200 52,083 5.330%, 07/23/2007 14,000 13,954 5.320%, 08/10/2007 11,000 10,935 5.290%, 08/10/2007 40,000 39,765 Liquid Funding (b) 5.300%, 07/10/2007 75,000 74,990 5.300%, 07/30/2007 15,000 15,000 Sachsen Funding 5.300%, 07/05/2007 70,000 69,959 5.320%, 07/05/2007 145,950 145,863 5.300%, 07/11/2007 100,000 99,853 5.330%, 07/19/2007 75,000 74,800 Total Asset-Backed 2,426,706 Non-Asset-Backed – 1.3% Cargill Global Funding 5.370%, 07/02/2007 195,000 194,971 Secured Liquidity Notes – 22.0% KKR Atlantic (a) 5.420%, 07/02/2007 222,000 221,967 5.340%, 07/23/2007 283,000 282,076 5.360%, 07/27/2007 240,000 239,071 KKR Pacific (a) 5.300%, 07/11/2007 85,000 84,875 5.300%, 07/12/2007 100,000 99,838 LEAFS LLC (b) (c) 5.320%, 07/20/2007 49,356 49,356 5.320%, 07/20/2007 129,645 129,645 Ocala Funding (a) 5.330%, 07/20/2007 54,000 53,848 5.340%, 07/24/2007 80,000 79,727 5.380%, 07/31/2007 113,530 113,021 5.380%, 07/31/2007 80,000 79,641 5.290%, 08/14/2007 140,000 139,095 Prime Portfolio (continued) DESCRIPTION PAR VALUE Ottimo Funding (a) 5.330%, 08/28/2007 $75,488 $74,840 5.340%, 08/29/2007 87,342 86,578 5.290%, 09/04/2007 91,000 90,131 Park Granada 5.400%, 07/02/2007 (a) 329,000 328,951 Rams Funding (a) 5.310%, 07/02/2007 114,000 113,983 5.330%, 07/11/2007 60,000 59,911 5.310%, 07/12/2007 116,000 115,812 5.310%, 07/13/2007 70,000 69,876 5.350%, 07/17/2007 60,000 59,857 5.350%, 07/20/2007 116,864 116,534 5.350%, 07/23/2007 31,500 31,397 5.380%, 07/25/2007 103,000 102,630 Thornburg Mortgage Capital (a) 5.300%, 07/03/2007 (b) 70,000 69,995 5.310%, 07/23/2007 50,000 49,838 5.340%, 07/30/2007 252,000 250,916 Valcour Bay Capital (a) 5.310%, 07/02/2007 51,000 50,992 5.310%, 07/11/2007 60,000 59,911 5.310%, 07/11/2007 9,000 8,987 5.330%, 07/20/2007 69,000 68,806 Total Secured Liquidity Notes 3,382,105 Total Commercial Paper (Cost $6,003,782) 6,003,782 Structured Notes – 9.1% Carlyle Loan Investment Limited (b) (c) 5.370%, 07/16/2007 85,000 85,000 5.416%, 08/08/2007 75,000 75,000 5.420%, 09/04/2007 50,000 50,000 5.410%, 09/15/2007 50,000 50,000 Castle Hill 5.380%, 09/16/2007 (b) (c) 50,840 50,840 CCN Independence (b) (c) 5.400%, 07/16/2007 30,000 30,000 5.400%, 07/16/2007 30,400 30,400 CCN Orchard Park 5.400%, 07/06/2007 (b) (c) 26,000 26,000 Cheyne High Grade ABS 5.367%, 08/10/2007 (a) (b) 50,000 50,000 Duke Funding 5.310%, 07/06/2007 (a) 125,000 124,996 5.420%, 07/08/2007 (b) (c) 106,550 106,550 5.290%, 07/11/2007 (a) 73,000 72,893 5.380%, 07/18/2007 (a) 30,000 29,924 5.350%, 07/25/2007 (a) 44,000 43,843 Lakeside Funding 5.330%, 07/09/2007 (c) 170,000 170,000 Paragon Mortgages (a) (b) 5.300%, 07/16/2007 40,972 40,972 5.310%, 07/16/2007 23,522 23,522 5.310%, 07/16/2007 96,146 96,146 PYXIS (b) (c) 5.330%, 07/20/2007 50,000 50,000 The accompanying notes are an integral part of the financial statements. MOUNT VERNON SECURITIES LENDING TRUSTSemiannual Report 2007 3 Schedule ofInvestmentscontinued Prime Portfolio (continued) DESCRIPTION PAR VALUE PYXIS (b) (c) 5.340%, 07/20/2007 $40,000 $40,000 5.370%, 08/27/2007 50,000 50,000 Shiprock Finance 5.390%, 07/30/2007 (b) (c) 100,000 100,000 Total Structured Notes (Cost $1,396,086) 1,396,086 Extendible Floating Rate Corporate Notes (b) – 7.9% Bayerische Landesbank NY 5.380%, 07/24/2007 188,150 188,150 Dekabank Deutsche Girozentrale 5.400%, 07/19/2007 (a) 76,050 76,050 Depfa Bank 5.420%, 09/17/2007 (a) 128,168 128,167 General Electric Capital 5.445%, 07/09/2007 50,000 50,000 5.445%, 07/17/2007 52,110 52,110 HBOS Treasury Services 5.390%, 07/02/2007 (a) 101,055 101,055 Jackson National Life Funding 5.410%, 07/16/2007 (a) 76,050 76,050 Merrill Lynch 5.400%, 07/05/2007 126,050 126,050 5.570%, 07/11/2007 52,110 52,110 MetLife Global Funding (a) 5.410%, 07/16/2007 80,840 80,840 5.430%, 07/30/2007 105,140 105,140 Morgan Stanley 5.380%, 07/16/2007 26,050 26,050 5.410%, 07/27/2007 76,060 76,060 WestLB AG 5.380%, 07/10/2007 (a) 76,060 76,060 Total Extendible Floating Rate Corporate Notes (Cost $1,213,892) 1,213,892 Floating Rate Corporate Notes (b) – 3.9% AllState Life Global Funding II (a) 5.360%, 07/16/2007 100,000 100,000 5.410%, 07/16/2007 100,000 100,000 Genworth Life Insurance 5.310%, 07/11/2007 (a) 50,000 50,000 Jefferson Pilot 5.400%, 07/17/2007 (a) 76,060 76,060 JP Morgan Master Note 5.455%, 07/02/2007 100,000 100,000 Kommunalkredit (a) 5.340%, 07/23/2007 75,000 75,000 5.380%, 09/21/2007 50,000 50,000 PRICOA Global Funding 5.310%, 07/27/2007 (a) 50,000 50,000 Total Floating Rate Corporate Notes (Cost $601,060) 601,060 Prime Portfolio (continued) DESCRIPTION PAR VALUE Floating Rate Funding Agreements (b) (c) – 1.2% Genworth Life Insurance Company 5.440%, 07/19/2007 $31,266 $31,266 ING USA Annuity 5.405%, 07/12/2007 50,000 50,000 5.410%, 08/24/2007 50,000 50,000 United of Omaha Life Insurance Company 5.415%, 07/30/2007 50,000 50,000 Total Floating Rate Funding Agreements (Cost $181,266) 181,266 Certificate of Deposit – 1.1% Natixis 5.540%, 07/02/2007 (b) (Cost $175,000) 175,000 175,000 Repurchase Agreements – 37.0% ABN AMRO 5.425%, dated 06/29/2007, matures 07/02/2007, repurchase price $80,036 (collateralized by various securities: Total market value $84,000) 80,000 80,000 5.425%, dated 06/29/2007, matures 07/02/2007, repurchase price $440,199 (collateralized by various securities: Total market value $465,930) 440,000 440,000 Barclays 5.425%, dated 06/29/2007, matures 07/02/2007, repurchase price $500,226 (collateralized by various securities: Total market value $525,000) 500,000 500,000 Bear Stearns 5.475%, dated 06/29/2007, matures 07/02/2007, repurchase price $50,023 (collateralized by various securities: Total market value $51,093) 50,000 50,000 5.500%, dated 06/29/2007, matures 07/02/2007, repurchase price $495,227 (collateralized by various securities: Total market value $505,506) 495,000 495,000 Cantor Fitzgerald 5.360%, dated 06/29/2007, matures 07/02/2007, repurchase price $150,067 (collateralized by U.S. Government securities: Total market value $154,527) 150,000 150,000 Citigroup 5.425%, dated 06/29/2007, matures 07/02/2007, repurchase price $50,023 (collateralized by various securities: Total market value $51,000) 50,000 50,000 5.475%, dated 06/29/2007, matures 07/02/2007, repurchase price $150,068 (collateralized by various securities: Total market value $165,000) 150,000 150,000 5.455%, dated 06/29/2007, matures 07/02/2007, repurchase price $175,080 (collateralized by various securities: Total market value $188,234) 175,000 175,000 5.425%, dated 06/29/2007, matures 07/02/2007, repurchase price $200,090 (collateralized by various securities: Total market value $220,000) 200,000 200,000 5.445%, dated 06/29/2007, matures 07/02/2007, repurchase price $200,091 (collateralized by various securities: Total market value $210,450) 200,000 200,000 Credit Suisse 5.425%, dated 06/29/2007, matures 07/02/2007, repurchase price $4,002 (collateralized by U.S. Government securities: Total market value $4,080) 4,000 4,000 The accompanying notes are an integral part of the financial statements. MOUNT VERNON SECURITIES LENDING TRUSTSemiannual Report 20074 Schedule ofInvestmentscontinued Prime Portfolio(continued) DESCRIPTION PAR VALUE Credit Suisse 5.455%, dated 06/29/2007, matures 07/02/2007, repurchase price $8,004 (collateralized by various securities: Total market value $8,802) $8,000 $8,000 5.425%, dated 06/29/2007, matures 07/02/2007, repurchase price $10,005 (collateralized by various securities: Total market value $10,503) 10,000 10,000 5.425%, dated 06/29/2007, matures 07/02/2007, repurchase price $20,009 (collateralized by various securities: Total market value $21,000) 20,000 20,000 5.455%, dated 06/29/2007, matures 07/02/2007, repurchase price $30,014 (collateralized by various securities: Total market value $33,001) 30,000 30,000 5.425%, dated 06/29/2007, matures 07/02/2007, repurchase price $230,104 (collateralized by various securities: Total market value $241,503) 230,000 230,000 5.455%, dated 06/29/2007, matures 07/02/2007, repurchase price $425,193 (collateralized by various securities: Total market value $467,503) 425,000 425,000 Deutsche Bank 5.475%, dated 06/29/2007, matures 07/02/2007, repurchase price $50,023 (collateralized by various securities: Total market value $52,500) 50,000 50,000 5.475%, dated 06/29/2007, matures 07/02/2007, repurchase price $50,023 (collateralized by various securities: Total market value $52,500) 50,000 50,000 5.425%, dated 06/29/2007, matures 07/02/2007, repurchase price $100,045 (collateralized by various securities: Total market value $105,000) 100,000 100,000 Goldman Sachs 5.475%, dated 06/29/2007, matures 07/02/2007, repurchase price $50,023 (collateralized by various securities: Total market value $51,021) 50,000 50,000 5.525%, dated 06/29/2007, matures 07/02/2007, repurchase price $348,160 (collateralized by various securities: Total market value $355,102) 348,000 348,000 Lehman Brothers 5.490%, dated 06/29/2007, matures 07/02/2007, repurchase price $18,008 (collateralized by various securities: Total market value $18,550) 18,000 18,000 5.490%, dated 06/29/2007, matures 07/02/2007, repurchase price $35,016 (collateralized by various securities: Total market value $36,689) 35,000 35,000 5.490%, dated 06/29/2007, matures 07/02/2007, repurchase price $51,023 (collateralized by various securities: Total market value $56,105) 51,000 51,000 5.525%, dated 06/29/2007, matures 07/02/2007, repurchase price $200,092 (collateralized by various securities: Total market value $204,000) 200,000 200,000 5.455%, dated 06/29/2007, matures 07/02/2007, repurchase price $300,136 (collateralized by various securities: Total market value $315,004) 300,000 300,000 5.435%, dated 06/29/2007, matures 07/02/2007, repurchase price $30,014 (collateralized by various securities: Total market value $31,502) 30,000 30,000 Merrill Lynch 5.425%, dated 06/29/2007, matures 07/02/2007, repurchase price $75,034 (collateralized by various securities: Total market value $78,751) 75,000 75,000 Prime Portfolio(concluded) DESCRIPTION PAR VALUE Merrill Lynch 5.435%, dated 06/29/2007, matures 07/02/2007, repurchase price $75,034 (collateralized by various securities: Total market value $78,752) $75,000 $75,000 5.435%, dated 06/29/2007, matures 07/02/2007, repurchase price $150,068 (collateralized by various securities: Total market value $157,502) 150,000 150,000 Morgan Stanley 5.440%, dated 06/29/2007, matures 07/02/2007, repurchase price $51,023 (collateralized by U.S. Government securities: Total market value $52,216) 51,000 51,000 5.440%, dated 06/29/2007, matures 07/02/2007, repurchase price $224,102 (collateralized by U.S. Government securities: Total market value $229,393) 224,000 224,000 5.395%, dated 06/29/2007, matures 07/02/2007, repurchase price $290,130 (collateralized by U.S. Government securities: Total market value $296,933) 290,000 290,000 5.445%, dated 06/29/2007, matures 07/02/2007, repurchase price $360,163 (collateralized by U.S. Government securities: Total market value $396,000) 360,000 360,000 Total Repurchase Agreements (Cost $5,674,000) 5,674,000 Money Market Fund – 0.8% SHARES Short Term Investments Trust Liquid Assets Portfolio (Cost $116,211) 116,211 116,211 Total Investments - 100.1% (Cost $15,361,297) 15,361,297 Other Assets and Liabilities, Net – (0.1)% (19,582) Total Net Assets - 100.0% $15,341,715 (a) Securities sold within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers."These securities have been determined to be liquid under the guidelines established by the portfolio’s Board of Trustees.As of June 30, 2007, the value of these investments was $7,256,528 or 47.3% of total net assets. See note 2 in Notes to Financial Statements. (b) Variable Rate Securities - The rate shown is the rate in effect as of June 30, 2007.The date shown is the next reset date. (c) Securities are considered illiquid. As of June 30, 2007, the value of these investments was $1,274,057 or 8.3% of total net assets. See note 2 in Notes to Financial Statements. The accompanying notes are an integral part of the financial statements. MOUNT VERNON SECURITIES LENDING TRUSTSemiannual Report 20075 Schedule ofInvestmentscontinued Short-Term Bond Portfolio DESCRIPTION PAR VALUE Commercial Paper (a) – 33.2% Asset-Backed – 10.9% Antalis Funding 5.400%, 07/02/2007 $94,500 $94,387 Chesham Finance 5.400%, 07/02/2007 190,000 189,972 Concord Minutemen Capital 5.310%, 07/06/2007 38,000 38,000 Laguna 5.310%, 07/05/2007 3,000 2,998 5.380%, 07/25/2007 46,000 45,835 5.330%, 08/02/2007 13,000 12,938 Sachsen Funding 5.300%, 07/05/2007 20,000 19,988 5.330%, 07/19/2007 25,000 24,933 Total Asset-Backed 429,051 Secured Liquidity Notes – 22.3% KKR Atlantic Funding 5.420%, 07/02/2007 100,000 99,985 LEAFS LLC 5.320%, 07/20/2007 (b) 67,779 67,779 Ocala Funding 5.320%, 07/20/2007 40,000 39,888 5.340%, 07/24/2007 20,000 19,932 5.410%, 07/31/2007 88,000 87,603 Ottimo Funding 5.290%, 09/04/2007 10,384 10,286 Park Granada 5.400%, 07/02/2007 170,000 169,975 Rams Funding 5.310%, 07/02/2007 14,000 13,998 5.330%, 07/11/2007 69,522 69,419 5.310%, 07/13/2007 6,000 5,989 5.350%, 07/17/2007 25,000 24,941 5.350%, 07/23/2007 57,213 57,026 Thornburg Mortgage Capital 5.300%, 07/03/2007 (b) 30,000 29,998 5.300%, 07/19/2007 92,500 92,255 Valcour Bay Capital 5.310%, 07/03/2007 69,500 69,479 5.310%, 07/11/2007 14,000 13,979 5.330%, 07/20/2007 8,500 8,476 Total Secured Liquidity Notes 881,008 Total Commercial Paper (Cost $1,310,058) 1,310,059 Floating Rate Corporate Notes (b) – 16.2% American Express Bank 5.380%, 07/20/2007 45,000 45,000 5.380%, 07/26/2007 45,000 45,000 American Express Credit 5.380%, 07/09/2007 30,000 30,000 Credit Suisse 5.545%, 07/02/2007 50,000 50,000 General Electric Capital 5.505%, 07/02/2007 35,000 35,000 Short-Term Bond Portfolio (continued) DESCRIPTION PAR VALUE General Electric Capital 5.495%, 07/02/2007 $60,000 $60,000 Goldman Sachs Group 5.410%, 07/23/2007 50,000 50,000 Jefferson Pilot 5.400%, 07/17/2007 (a) 23,940 23,940 JP Morgan Master Note 5.455%, 07/02/2007 100,000 100,000 Lehman Brothers Holding 5.390%, 07/23/2007 40,000 40,000 MBIA Global Funding 5.475%, 07/02/2007 (a) 50,000 50,000 PYXIS 5.340%, 07/20/2007 (c) 35,000 35,000 SLM Corp. 5.585%, 07/02/2007 75,000 75,000 Total Floating Rate Corporate Notes (Cost $638,940) 638,940 Extendible Floating Rate Corporate Notes (b) – 12.1% Bayerische Landesbank NY 5.380%, 07/24/2007 48,850 48,850 Dekabank Deutsche Girozentrale 5.400%, 07/19/2007 (a) 23,950 23,950 Depfa Bank 5.420%, 09/17/2007 (a) 71,832 71,831 General Electric Capital 5.445%, 07/17/2007 47,890 47,890 HBOS Treasury Services 5.390%, 07/02/2007 (a) 23,945 23,945 Jackson National Life Funding 5.410%, 07/16/2007 (a) 23,950 23,950 Merrill Lynch 5.400%, 07/05/2007 23,950 23,950 5.570%, 07/11/2007 47,890 47,890 MetLife Global Funding (a) 5.410%, 07/16/2007 19,160 19,160 5.430%, 07/30/2007 25,860 25,860 Monumental Global Funding 5.535%, 07/02/2007 50,000 50,000 Morgan Stanley 5.380%, 07/16/2007 23,950 23,950 5.410%, 07/27/2007 23,940 23,940 WestLB AG 5.380%, 07/10/2007 (a) 23,940 23,940 Total Extendible Floating Rate Corporate Notes (Cost $479,107) 479,106 Structured Notes – 8.7% Castle Hill 5.380%, 09/16/2007 (b) (c) 19,160 19,160 CCN Independence (b) (c) 5.400%, 07/16/2007 29,800 29,800 5.400%, 07/16/2007 25,000 25,000 CCN Orchard Park (b) (c) 5.400%, 07/06/2007 64,668 64,668 The accompanying notes are an integral part of the financial statements. MOUNT VERNON SECURITIES LENDING TRUSTSemiannual Report 20076 Schedule ofInvestmentsconcluded Short-Term Bond Portfolio (continued) DESCRIPTION PAR VALUE CCN Orchard Park (b) (c) 5.400%, 07/06/2007 $35,004 $35,004 Duke Funding 5.390%, 07/03/2007 (a) 53,335 53,319 5.420%, 07/08/2007 (b) (c) 23,950 23,950 5.290%, 07/11/2007 (a) 20,000 19,971 Lakeside Funding 5.330%, 07/09/2007 (c) 74,000 74,000 Total Structured Notes (Cost $344,872) 344,872 Certificate of Deposit – 1.9% Natixis 5.540%, 07/02/2007 (b) (Cost $75,000) 75,000 75,000 Collateralized Mortgage Obligation, Asset-Backed – 1.4% Whitehawk Funding, Series 2004-1A, Class A1H 5.410%, 09/15/2007 (a) (b) (Cost $55,000) 55,000 55,000 Floating Rate Funding Agreements (b) (c) – 1.3% Genworth Life Insurance Company 5.440%, 07/19/2007 28,734 28,734 United of Omaha Life Insurance Company 5.400%, 07/29/2007 25,000 25,000 Total Floating Rate Funding Agreements (Cost $53,734) 53,734 Structured Investment Vehicle - 1.3% CC USA 5.453%, 07/02/2007 (a) (b) (Cost $49,978) 50,000 49,978 Repurchase Agreements – 22.6% ABN AMRO 5.425%, dated 06/29/2007, matures 07/02/2007, repurchase price $50,023 (collateralized by various securities: Total market value $52,500) 50,000 50,000 Barclays 5.425%, dated 06/29/2007, matures 07/02/2007, repurchase price $100,045 (collateralized by various securities: Total market value $110,000) 100,000 100,000 Bear Stearns 5.500%, dated 06/29/2007, matures 07/02/2007, repurchase price $175,080 (collateralized by various securities: Total market value $178,955) 175,000 175,000 Citigroup 5.455%, dated 06/29/2007, matures 07/02/2007, repurchase price $150,068 (collateralized by various securities: Total market value $165,000) 150,000 150,000 Credit Suisse 5.455%, dated 06/29/2007, matures 07/02/2007, repurchase price $140,064 (collateralized by various securities: Total market value $154,000) 140,000 140,000 Goldman Sachs 5.525%, dated 06/29/2007, matures 07/02/2007, repurchase price $127,058 (collateralized by various securities: Total market value $129,592) 127,000 127,000 Short-Term Bond Portfolio (concluded) DESCRIPTION PAR VALUE Lehman Brothers 5.525%, dated 06/29/2007, matures 07/02/2007, repurchase price $100,046 (collateralized by various securities: Total market value $102,000) $100,000 $100,000 5.525%, dated 06/29/2007, matures 07/02/2007, repurchase price $50,023 (collateralized by various securities: Total market value $51,000) 50,000 50,000 Total Repurchase Agreements (Cost $892,000) 892,000 Money Market Fund – 1.3% SHARES Short Term Investments Trust Liquid Assets Portfolio (Cost $53,720) 53,720 53,720 Total Investments - 100.0% (Cost $3,952,409) 3,952,409 Other Assets and Liabilities, Net - (0.0)% (1,829) Total Net Assets - 100.0% $3,950,580 (a) Securities sold within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers."These securities have been determined to be liquid under the guidelines established by the portfolio’s Board of Trustees.As of June 30, 2007, the value of these investments was $1,774,903 or 44.9% of total net assets. See note 2 in Notes to Financial Statements. (b) Variable Rate Securities - The rate shown is the rate in effect as of June 30, 2007.The date shown is the next reset date. (c) Securities are considered illiquid. As of June 30, 2007, the value of these investments was $360,316 or 9.1% of total net assets. See note 2 in Notes to Financial Statements. The accompanying notes are an integral part of the financial statements. MOUNT VERNON SECURITIES LENDING TRUSTSemiannual Report 20077 Statements ofAssets and LiabilitiesJune 30, 2007(unaudited),all dollars and shares are rounded to thousands (000), except per share data Short-Term Prime Bond Portfolio Portfolio Investments in securities, at cost $9,687,297 $3,060,409 Repurchase agreements, at cost 5,674,000 892,000 ASSETS: Investments in securities (note 2) $9,687,297 $3,060,409 Repurchase agreements (note 2) 5,674,000 892,000 Receivable for dividends and interest 20,988 8,520 Total assets 15,382,285 3,960,929 LIABILITIES: Dividends payable 40,316 10,098 Payable to affiliates (note 3) 254 251 Total liabilities 40,570 10,349 Net assets $15,341,715 $3,950,580 COMPOSITION OF NET ASSETS: Portfolio capital $15,341,715 $3,950,580 Net assets $15,341,715 $3,950,580 Shares issued and outstanding ($0.01 par value - unlimited shares authorized) 15,341,715 3,950,580 Net asset value, offering price, and redemption price per share $1.00 $1.00 The accompanying notes are an integral part of the financial statements. MOUNT VERNON SECURITIES LENDING TRUSTSemiannual Report 20078 Statements of OperationsFor the six-month period ended June 30, 2007(unaudited),all dollars are rounded to thousands (000) Short-Term Prime Bond Portfolio Portfolio INVESTMENT INCOME: Interest income $372,032 $97,043 Total investment income 372,032 97,043 EXPENSES (note 3): Administration fees 1,365 352 Total expenses 1,365 352 Less: Indirect payments from custodian (17) (2) Total net expenses 1,348 350 Investment income - net 370,684 96,693 REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS: Net change in unrealized appreciation or depreciation of investments — (22) Net gain (loss) on investments — (22) Net increase in net assets resulting from operations $370,684 $96,671 The accompanying notes are an integral part of the financial statements. MOUNT VERNON SECURITIES LENDING TRUSTSemiannual Report 20079 Statements of Changes in Net Assetsall dollars are rounded to thousands (000) Short-Term Prime Bond Portfolio Portfolio Six-Month Nine-Month Six-Month Nine-Month Period Ended Fiscal Period Ended Fiscal 6/30/2007 Period Ended 6/30/2007 Period Ended (unaudited) 12/31/2006 1 (unaudited) 12/31/2006 1 OPERATIONS: Investment income - net $370,684 $202,206 $96,693 $155,750 Net realized gain on investments — 12 — 18 Net change in unrealized appreciation or depreciation of investments — — (22) 22 Net increase in net assets resulting from operations 370,684 202,218 96,671 155,790 DISTRIBUTIONS TO SHAREHOLDERS FROM: Investment income - net (370,684) (202,206) (96,693) (155,750) Net realized gain (loss) on investments — (12) — (18) Total distributions (370,684) (202,218) (96,693) (155,768) CAPITAL SHARE TRANSACTIONS (note 4): Proceeds from sales 37,758,417 14,892,565 6,345,768 8,914,313 Payments for redemptions (28,183,505) (13,034,240) (5,859,418) (9,042,014) Increase (decrease) in net assets from capital share transactions 9,574,912 1,858,325 486,350 (127,701) Total increase (decrease) in net assets 9,574,912 1,858,325 486,328 (127,679) Net assets at beginning of period 5,766,803 3,908,478 2 3,464,252 3,591,931 2 Net assets at end of period $15,341,715 $5,766,803 $3,950,580 $3,464,252 1 Portfolio commenced operations on April 1, 2006. 2 Initial capital contributed on March 31, 2006 via an in-kind transfer. The accompanying notes are an integral part of the financial statements. MOUNT VERNON SECURITIES LENDING TRUSTSemiannual Report 200710 Financial HighlightsFor a share outstanding throughout the period Short-Term Prime Bond Portfolio Portfolio Six-Month Nine-Month Six-Month Nine-Month Period Ended Fiscal Period Ended Fiscal 6/30/20071 Period Ended 6/30/20071 Period Ended (unaudited) 12/31/2006 2 (unaudited) 12/31/2006 2 PER-SHARE DATA: Net asset value, beginning of period $1.00 $1.00 $1.00 $1.00 Net investment income 0.03 0.04 0.03 0.04 Distributions from net investment income (0.03) (0.04) (0.03) (0.04) Net asset value, end of period $1.00 $1.00 $1.00 $1.00 RATIOS / SUPPLEMENTAL DATA: Total return 2.65% 4.03% 2.66% 4.04% Net assets at end of period (000) $15,341,715 $5,766,803 $3,950,580 $3,464,252 Ratio of expenses to average net assets3 0.02% 0.02% 0.02% 0.02% Ratio of net investment income to average net assets 5.43% 5.30% 5.49% 5.31% 1 All ratios have been annualized, except total return. 2 Portfolio commenced operations on April 1, 2006.All ratios have been annualized, except total return. 3 Expense ratio is based on total expenses of the portfolio before indirect payments received from the custodian. The accompanying notes are an integral part of the financial statements. MOUNT VERNON SECURITIES LENDING TRUSTSemiannual Report 200711 Notes toFinancial StatementsJune 30, 2007 (unaudited), all dollars and shares are rounded to thousands (000) 1> Organization The Mount Vernon Securities Lending Trust (the “Trust”) was organized as a Delaware business trust on August 18, 2005 and is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The Trust has established two series of shares of beneficial interest representing interests in two separate portfolios: Mount Vernon Securities Lending Prime Portfolio (“Prime Portfolio”) and Mount Vernon Securities Lending Short-Term Bond Portfolio (“Short-Term Bond Portfolio”) (each a “portfolio” and collectively the “portfolios”). The portfolios commenced operations on April 1, 2006. The portfolios are used as vehicles for the investment of cash collateral received in conjunction with securities loans under the securities lending program maintained by U.S. Bank National Association (“U.S. Bank”). The portfolios’ offering memoranda provide descriptions of each portfolio’s investment objective, principal investment strategies, and principal risks. 2> Summary of Significant Accounting Policies The significant accounting policies followed by the portfolios are as follows: SECURITY VALUATIONS– Investment securities held in Prime Portfolio are stated at amortized cost, which approximates market value. Under the amortized cost method, any discount or premium is amortized ratably to the expected maturity of the security and is included in interest income. In accordance with Rule 2a-7 of the 1940 Act, the market values of the securities held in the portfolio are determined weekly using prices supplied by the portfolio’s pricing services. These values are then compared to the securities’ amortized cost. Securities whose market price varies by more than 0.5% are identified and validated with the pricing agent. If the difference between the aggregate market price and aggregate amortized cost of all securities held by the portfolio exceeds 50% of the allowable 0.5% threshold, the portfolio’s administrator will notify the Trust’s Board of Trustees (the “Trustees”). The Trustees will then determine what action, if any, to take. No such notification was required during the fiscal period ended June 30, 2007. The Short-Term Bond Portfolio values its investment portfolio at market value. Debt obligations exceeding 60 days to maturity are valued by an independent pricing service that has been approved by the Trustees. The pricing service may employ methodologies that utilize actual market transactions, broker-dealer supplied valuations, or other formula-driven valuation techniques. These techniques generally consider such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity, ratings, and general market conditions. Securities for which prices are not available from an independent pricing service, but where an active market exists, are valued using market quotations obtained from one or more dealers that make markets in the securities or from a widely used quotation system. When market quotations are not readily available, securities are valued at fair value as determined in good faith by procedures established and approved by the trustees. Some of the factors which may be considered in determining fair value are fundamental analytical data relating to the investment; the nature and duration of any restrictions on disposition; trading in similar securities of the same issuer or comparable companies; information from broker-dealers; and an evaluation of the forces that influence the market in which the securities are purchased and sold. As of June 30, 2007, the portfolio held no fair valued securities. Debt obligations with 60 days or less remaining until maturity are valued at their amortized cost, which approximates market value. SECURITY TRANSACTIONS AND INVESTMENT INCOME– The portfolios record security transactions on the trade date of the security purchase or sale. Dividend income is recorded on the ex-dividend date. Interest income, including amortization of bond premium and discount, is recorded on an accrual basis. Security gains and losses are determined on the basis of identified cost, which is the same basis used for federal income-tax purposes. DISTRIBUTIONS TO SHAREHOLDERS– Dividends on shares of each portfolio will be declared daily and paid monthly from net investment income. Distributions from net short- and long-term capital gains, if any, will be made at least annually. Generally, distributions will be declared and paid in December, if required, for a portfolio to avoid imposition of federal excise tax on undistributed income and capital gains. The portfolios do not expect to realize any material long-term capital gains or losses. A shareholder’s right to receive dividends and distributions with respect to shares purchased commences on the effective date of the purchase of such shares and continues through the day immediately preceding the effective date of redemption of such shares. FEDERAL TAXES– Each portfolio is treated as a separate taxable entity. Each portfolio intends to qualify as a regulated investment company as provided in Subchapter M of the Internal Revenue Code, as amended, and to distribute all taxable income, if any, to its shareholders. Accordingly, no provision for federal income taxes is required. Net investment income and net realized gains (losses) may differ for financial statement and tax purposes because of temporary or permanent book/tax differences. To the extent these differences are permanent, reclassifications are made to the appropriate capital accounts in the fiscal period in which the differences arise. The character of distributions made during the six-month The accompanying notes are an integral part of the financial statements. MOUNT VERNON SECURITIES LENDING TRUSTSemiannual Report 200712 Notes toFinancial Statementscontinued period from net investment income or net realized gains may differ from its ultimate characterization for federal income tax purposes. In addition, due to the timing of dividend distributions, the fiscal period in which the amounts are distributed may differ from the period that the income or realized gains (losses) were recorded by the portfolio. The distributions paid during the six-month fiscal period ended June 30, 2007 (estimated) and the nine-month fiscal period ended December 31, 2006, were as follows: June 30, 2007 Ordinary Portfolio Income Total Prime Portfolio $357,087 $357,087 Short-Term Bond Portfolio 102,902 102,902 December 31, 2006 Ordinary Portfolio Income Total Prime Portfolio $175,499 $175,499 Short-Term Bond Portfolio 139,461 139,461 As of December 31, 2006, the portfolios’ most recentlycompleted fiscal period, components of accumulated earnings on a tax-basis were as follows: Prime Short-Term Portfolio Bond Portfolio Undistributed ordinary income $26,719 $16,307 Unrealized appreciation — 22 Total accumulated earnings $26,719 $16,329 The differences between book-basis and tax-basis undistributed/accumulated income, gains, and losses are primarily due to distributions declared, but not yet paid, as of December 31, 2006. REPURCHASE AGREEMENTS– Each portfolio may enter into repurchase agreements with counterparties whom the portfolios’ investment advisor deems creditworthy, subject to the seller’s agreement to repurchase such securities at a mutually agreed upon date and price. The repurchase price generally equals the price paid by the portfolio plus interest negotiated on the basis of current short-term rates. Securities pledged as collateral for repurchase agreements are held by the custodian bank until the respective agreements mature. Each portfolio may also invest in triparty repurchase agreements. Securities held as collateral for triparty repurchase agreements are maintained in a segregated account by the broker’s custodian bank until the maturity of the repurchase agreement. Provisions of the repurchase agreements ensure that the market value of the collateral, including accrued interest thereon, is sufficient in the event of default of the counterparty. If the counterparty defaults and the value of the collateral declines or if the counterparty enters aninsolvency proceeding, realization of the collateral by the portfolio may be delayed or limited. ILLIQUID OR RESTRICTED SECURITIES– A security may be considered illiquid if it lacks a readily available market. Securities are generally considered liquid if they can be sold or disposed of in the ordinary course of business within seven days at approximately the price at which the security is valued by the portfolio. Illiquid securities may be valued under methods approved by the Trustees as reflecting fair value. The Prime Portfolio and Short-Term Bond Portfolio intend to invest no more than 10% and 15% of their net assets, respectively (determined at the time of purchase and reviewed periodically), in illiquid securities. Certain restricted securities may be considered illiquid. Restricted securities are often purchased in private placement transactions, are not registered under the Securities Act of 1933, and may have contractual restrictions on resale. Certain restricted securities eligible for resale to qualified institutional investors, including Rule 144A securities, are not subject to the limitation on a portfolio’s investment in illiquid securities if they are determined to be liquid in accordance with procedures adopted by the Trustees. At June 30, 2007, Prime Portfolio and Short-Term Bond Portfolio had investments in illiquid securities with a total value of $1,274,057 and $360,316, respectively, or 8.3% and 9.1%, respectively, of total net assets. Information concerning illiquid securities is as follows: Prime Portfolio Dates Cost Securities Par Acquired Basis Leafs LLC $179,001 3/2007-4/2007 $179,001 Carlyle Loan Investment Limited 260,000 12/2006-6/2007 260,000 Castle Hill 50,840 1/2007 50,840 CCN Independence 60,400 1/2007-4/2007 60,400 CCNOrchardPark 26,000 4/2007 26,000 Duke Funding 106,550 3/2007 106,550 Lakeside Funding 170,000 6/2007 170,000 PYXIS 140,000 1/2007-3/2007 140,000 Shiprock Finance 100,000 3/2007 100,000 Genworth Life Insurance Company 31,266 4/2006 31,266 ING USA Annuity 100,000 1/2007,3/2007 100,000 United of Omaha Life Insurance Company 50,000 4/2007 50,000 Short-Term Bond Portfolio Dates Cost Securities Par Acquired Basis PYXIS $35,000 1/2007 $35,000 Castle Hill 19,160 3/2006 19,160 CCN Independence 54,800 1/2007,4/2007 54,800 CCNOrchardPark 99,672 1/2007,4/2007 99,672 Duke Funding 23,950 3/2006 23,950 Genworth Life Insurance Company 28,734 4/2006 28,734 Lakeside Funding 74,000 6/2007 74,000 United of Omaha Life Insurance Company 25,000 4/2007 25,000 MOUNT VERNON SECURITIES LENDING TRUSTSemiannual Report 200713 Notes toFinancial Statements continued INTERFUND LENDING PROGRAM– Pursuant to an exemptive order issued by the Securities and Exchange Commission, the portfolios, along with other registered investment companies advised by FAF Advisors, Inc. (“FAF Advisors”), may participate in an interfund lending program. This program provides an alternative credit facility allowing the portfolios to borrow from, or lend money to, other participating funds. The portfolios did not have any interfund lending transactions during the six-month period ended June 30, 2007. USE OF ESTIMATES IN PREPARATION OF FINANCIAL STATEMENTS– The preparation of financial statements, in conformity with U.S. generally accepted accounting principles, requires management to make estimates and assumptions that affect the reported amount of net assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported results of operations during the reporting period. Actual results could differ from those estimates. 3> Service Providers and Fees Paid to Affiliates INVESTMENT ADVISOR– Pursuant to an investment advisory agreement, FAF Advisors manages each portfolio’s assets and furnishes related office facilities, equipment, research, and personnel. FAF Advisors does not charge an investment advisory fee for its investment advisory services to the Trust’s portfolios. ADMINISTRATOR– Pursuant to an administration agreement, FAF Advisors provides various administrative services to each portfolio. These services include general administrative, accounting and transfer agent services. FAF Advisors receives total fees, on an annual basis, equal to 0.02% of the aggregate average daily net assets of each portfolio, and bears all of the portfolios’ other expenses, except for brokerage commissions and other expenditures in connection with the purchase and sale of portfolio securities, interest expense and, subject to the specific approval of a majority of the Trustees who are not interested persons of the Trust, taxes and extraordinary expenses. CUSTODIAN– Pursuant to a custodian agreement, U.S. Bank serves as the portfolios’ custodian. U.S. Bank does not charge a fee for its custody services to the Trust’s portfolios. Under the custodian agreement, interest expense is charged for cash overdrafts incurred and credits are received for interest earned on uninvested cash balances.For the period ended June 30, 2007, interest expense on overdrafts for Prime Portfolio and Short-Term Bond Portfolio was $1 and $0, respectively, and interest earned on uninvested cash balances was $18 and $2, respectively. The net amount is disclosed as “Indirect payments from custodian” in the statements of operations. 4> Capital Share Transactions The Trust has an unlimited number of authorized shares of beneficial interest, $0.01 par value. Capital share transactions for the portfolios were as follows: Prime Portfolio Short-Term Bond Portfolio Six-Month Nine-Month Six-Month Nine-Month Period Ended Fiscal Period Ended Period Ended Fiscal Period Ended 6/30/07 12/31/06 6/30/07 12/31/06 Shares issued 37,758,417 14,892,565 6,345,768 8,914,313 Shares issued in lieu of cash distributions — Shares redeemed (28,183,505) (13,034,240) (5,859,418) (9,042,014) Net increase (decrease) in capital shares 9,574,912 1,858,325 486,350 (127,701) 5> Investment Security Transactions During the six-month period ended June 30, 2007, all purchases of securities and proceeds from sales of securities were of securities whose maturities or reset dates at the time of acquisition were one year or less. The aggregate gross unrealized appreciation and depreciation of securities held by the portfolios and the total cost of securities for federal tax purposes at June 30, 2007, were as follows: Aggregate Aggregate Federal Gross Gross Income Portfolio Appreciation Depreciation Net Tax Cost Prime Portfolio $— $— $— $15,361,297 Short-Term Bond Portfolio 1 (1) — 3,952,409 MOUNT VERNON SECURITIES LENDING TRUSTSemiannual Report 200714 Notes toFinancial Statementsconcluded 6> Indemnifications The Trust enters into contracts that contain a variety of indemnifications. The portfolios’ maximum exposure under these arrangements is unknown. However, the portfolios have not had prior claims of losses pursuant to these contracts and expect the risk of loss to be remote. 7> New Accounting Pronouncements On July 13, 2006, the Financial Accounting Standards Board (“FASB”) released FASB Interpretation No. 48 ‘‘Accounting for Uncertainty in Income Taxes’’ (“FIN 48”). FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented, and disclosed in the financial statements. FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course of preparing the portfolios’ tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold would be recorded as a tax benefit or expense in the current year. Adoption of FIN 48 is required for fiscal years beginning after December 15, 2006 and is to be applied to all open tax years as of the effective date. Recent SEC guidance allows implementing FIN 48 in portfolio NAV calculation as late as the portfolio’s last NAV calculation in the first required financial statement reporting period.As of June 30, 2007, the portfolios did not have any tax positions that are “more-likely-than-not" of being sustained by the applicable tax authority. In September 2006, the FASB issued Statement on Financial Accounting Standards No. 157, ‘‘Fair Value Measurements’’ (“FAS 157”). FAS 157 clarifies the definition of fair value for financial reporting, establishes a framework for measuring fair value, and requires additional disclosures about the use of fair value measurements. FAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. As of June 30, 2007, the portfolios do not believe the adoption of FAS 157 will impact the amounts reported in the financial statements; however, additional disclosures will be required about the inputs used to develop the measurements of fair value and the effect of certain of the measurements reported in the Statement of Operations for a fiscal period. MOUNT VERNON SECURITIES LENDING TRUSTSemiannual Report 200715 NOTICE TO SHAREHOLDERSJune 30, 2007 (unaudited) HOW TO OBTAIN A COPY OF THE PORTFOLIOS’ PROXY VOTING POLICIES AND PROXY VOTING RECORD A description of the policies and procedures the portfolios use to determine how to vote proxies relating to portfolio securities, as well as information regarding how the portfolios voted proxies relating to portfolio securities during the most recent twelve-month period ended June 30, is available (1) without charge upon request by calling 612-303-3447; and (2) on the U.S. Securities and Exchange Commission’s website at www.sec.gov. FORM N-Q HOLDINGS INFORMATION Each portfolio is required to file its complete schedule of portfolio holdings for the first and third quarters of each fiscal year with the Securities and Exchange Commission on Form N-Q. The portfolios’ Forms N-Q are available (1) without charge upon request by calling 612-303-3447 and (2) on the Securities and Exchange Commission’s website at www.sec.gov. In addition, you may review and copy the portfolios’ Forms N-Q at the Commission’s Public Reference Room in Washington, D.C. You may obtain information on the operation of the Public Reference Room by calling 1-800-SEC-0330. APPROVAL OF THE TRUST’S INVESTMENT ADVISORY AGREEMENT The Board of Trustees of the Portfolios (the “Board”), which is comprised entirely of independent trustees, oversees the management of the portfolios and, as required by law, determines annually whether to renew the portfolios’ advisory agreement with FAF Advisors, Inc. (“FAF Advisors”). At a meeting on May 1-3, 2007, the Board considered information relating to the portfolios’ investment advisory agreement with FAF Advisors (the “Agreement”). In advance of the meeting, the Board received materials relating to the Agreement, and had the opportunity to ask questions and request further information in connection with their consideration. At a subsequent meeting on June 19-21, 2007, the Board concluded its consideration of and approved the Agreement through June 30, 2008. Although the Agreement, which is with Mount Vernon Securities Lending Trust, relates to both portfolios, the Board separately considered and approved the Agreement with respect to each portfolio. In considering the Agreement, the Board, advised by independent legal counsel, reviewed and considered the factors it deemed relevant, including: (1) the nature, quality and extent of FAF Advisors’ services to the portfolio, (2) the investment performance of the portfolio, (3) the profitability of FAF Advisors related to the portfolio, including an analysis of FAF Advisors’ cost of providing services and comparative expense information, and (4) other benefits that accrue to FAF Advisors through its relationship with the portfolio. In its deliberations, the Board did not identify any single factor which alone was responsible for the Board’s decision to approve the Agreement. Because the portfolios do not pay an investment advisory fee, the Board could not consider what economies of scale, if any, might be realized from adjustments to that fee as the portfolios grow. The Board also considered compliance reports about FAF Advisors from the portfolios’ Chief Compliance Officer. Before approving the Agreement, the Board met in executive session with its independent counsel on numerous occasions to consider the materials provided by FAF Advisors and the terms of the Agreement. Based on its evaluation of those materials, the Board concluded that the Agreement is fair and in the best interests of the shareholders of each portfolio. In reaching its conclusions, the Board considered the following: Nature, Quality and Extent of Investment Advisory Services The Board examined the nature, quality and extent of the services provided by FAF Advisors to each portfolio. For each portfolio, the Board reviewed FAF Advisors’ key personnel who provide investment management services to the portfolio as well as the fact that, under the Agreement, FAF Advisors has the authority and responsibility to make and execute investment decisions for the portfolio within the framework of the portfolio’s investment policies and restrictions, subject to review by the Board. The Board further considered that FAF Advisors’ duties with respect to each portfolio include (i) security selection, (ii) adherence to (and monitoring compliance with) the portfolio’s investment policies and restrictions and the Investment Company Act of 1940, and (iii) monitoring the performance of any organizations providing services to each portfolio. Finally, the Board considered FAF Advisors’ representation that the services provided by FAF Advisors under the Agreement are the type of services customarily provided by investment advisors in the fund industry. Based on the foregoing, the Board concluded that each portfolio is likely to benefit from the nature, extent and quality of the services provided by FAF Advisors under the Agreement. MOUNT VERNON SECURITIES LENDING TRUSTSemiannual Report 200716 NOTICE TO SHAREHOLDERSconcluded Investment Performance of the Portfolios The Board considered the performance of each portfolio, including how the portfolio performed versus the median performance of a group of comparable funds selected by an independent data service (the “performance universe”). Mount Vernon Securities Lending Prime Portfolio.The Board considered that the portfolio considerably outperformed its performance universe from its date of inception (March 31, 2006) through January 31, 2007. The Board concluded that it would be in the interest of the portfolio and its shareholders to renew the Agreement. Mount Vernon Securities Lending Short Term Bond Portfolio.The Board considered that the portfolio considerably outperformed its performance universe from its date of inception (March 31, 2006) through January 31, 2007. The Board concluded that it would be in the interest of the portfolio and its shareholders to renew the Agreement Costs of Services and Profits Realized by FAF Advisors The Board reviewed FAF Advisors’ estimated costs in serving as the portfolios’ investment manager, including the costs associated with the personnel and systems necessary to manage each portfolio. The Board also considered the reported profitability of FAF Advisors and its affiliates resulting from their relationship with each portfolio. Using information provided by an independent data service, the Board also evaluated the median advisory fee for other mutual funds similar in size, character and investment strategy, and each portfolio’s total expense ratio compared to the median total expense ratio, after waivers, of comparable funds. The Board considered that FAF Advisors does not charge an investment advisory fee for its investment advisory services to the portfolios and that each portfolio’s total expense ratio is lower than the peer group median after waivers. The Board concluded that each portfolio’s total expense ratio is reasonable in light of the services provided. Other Benefits to FAF Advisors In evaluating the benefits that accrue to FAF Advisors through its relationship with the portfolios, the Board noted that FAF Advisors and certain of its affiliates may serve the portfolios in various capacities from time-to-time. The Board considered that any service provided to the portfolios by FAF Advisors or one of its affiliates would be pursuant to a written agreement, which the Board would evaluate periodically as required by law. After full consideration of these and other factors, the Board concluded that approval of the Agreement was in the interest of each portfolio and its shareholders. MOUNT VERNON SECURITIES LENDING TRUSTSemiannual Report 200717 Item 2—Code of Ethics Not applicable to semi-annual report. Item 3—Audit Committee Financial Expert Not applicable to semi-annual report. Item 4—Principal Accountant Fees and Services Not applicable to semi-annual report. Item 5—Audit Committee of Listed Registrants Not applicable. Item 6—Schedule of Investments The schedule is included as part of the report to shareholders filed under Item 1 of this Form. Item 7—Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies Not applicable. Item 8—Portfolio Managers of Closed-End Management Investment Companies Not applicable. Item 9—Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers Not applicable. Item 10—Submission of Matters to a Vote of Security Holders There have been no material changes to the procedures by which shareholders may recommend nominees to the registrant’s board of trustees, where those changes were implemented after the registrant last provided disclosure in response to the requirements of Item 7 (d)(2)(ii)(G) of Schedule 14A, or this Item. Item 11—Controls and Procedures (a) The registrant’s Principal Executive Officer and Principal Financial Officer have evaluated the registrant’s disclosure controls and procedures within 90 days of the date of this filing and have concluded that the registrant’s disclosure controls and procedures were effective, as of that date, in ensuring that information required to be disclosed by the registrant in this Form N-CSR was recorded, processed, summarized and reported timely. (b) There were no changes in the registrant’s internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 12—Exhibits (a)(1) Not applicable.Registrant’s Code of Ethical Conduct is provided to any person upon request without charge. (a)(2) Certifications of the Principal Executive Officer and Principal Financial Officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act are filed as exhibits hereto. (a)(3) Not applicable. (b) Certifications of the Principal Executive Officer and Principal Financial Officer of the registrant as required by Rule 30a-2(b) under the Investment Company Act are filed as exhibits hereto. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Mount Vernon Securities Lending Trust By: /s/Thomas S. Schreier, Jr. Thomas S. Schreier, Jr. President Date: September 6, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Thomas S. Schreier, Jr. Thomas S. Schreier, Jr. President Date: September 6, 2007 By: /s/Charles D. Gariboldi, Jr. Charles D. Gariboldi, Jr. Treasurer Date: September 6, 2007
